Citation Nr: 1421173	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-06 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to February 1954. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and a January 2010 rating decision of the VA RO in Cleveland, Ohio.  

In February 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.  At the hearing the Veteran withdrew from his appeal the issue of entitlement to a higher rating for tinnitus.  The Board will limit its consideration accordingly.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  

The issues of entitlement to service connection for a back disability and entitlement to a disability rating in excess of 10 percent for bilateral hearing loss are addressed in the REMAND that follows the ORDER section of this decision.



FINDING OF FACT

A chronic lung disorder was not present in service, and any lung disability present during the period of this claim is not related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for a lung disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO's September 2008 letter provided the Veteran with all required notice prior to the initial adjudication of the claim.
 
The duty to assist the Veteran has also been satisfied.  Unfortunately, with the exception of one service treatment record, the service treatment records are unavailable.  They were apparently destroyed by fire at the National Personnel Records Center.  The Veteran's post-service VA medical treatment records have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

The Board notes that during the Veteran's hearing, he requested a VA examination for his lung disability.  However, VA is not required to provide the Veteran with a VA examination or obtain a VA medical opinion in this case because there is no competent evidence suggesting that his lung disability is related to his active service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Accordingly, the Board will address the merits of the claim.

Legal Criteria 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran alleges that service connection for a lung disability is warranted because he had bronchial pneumonia in service.  At the February 2014 hearing, the Veteran testified that he had bronchial pneumonia in service.  He alleged that after service, X-rays revealed a black spot on his right lung.  He contends that the spot is still there today.  

As noted above, for the most part, the Veteran's service treatment records are unavailable.  The one service treatment record that was obtained does not relate to the Veteran's lungs.

There is no post-service medical evidence of any lung disorder or abnormality until November 2003, when a VA X-ray study revealed minimal atelectasis or scarring at the right base and a granuloma in the left lung.  No acute or significant pulmonary disorder was found on the X-ray study.  VA outpatient records also show that the Veteran was diagnosed with bronchitis in December 2009.  However, there is no suggestion in the VA medical records that any lung abnormality or disorder is etiologically related to the Veteran's active service.

In light of the absence of any medical evidence of a lung abnormality until almost 50 years following the Veteran's discharge from service and the absence of any competent evidence of nexus between a current lung disorder and the Veteran's active service, the Board must conclude that service connection is not warranted for a lung disability.

In reaching this decision, the Board has considered the Veteran's statements and the absence of most of the Veteran's service treatment records.  For purposes of this decision, the Board has assumed that the Veteran was treated for bronchial pneumonia in service as contended.  However, the Veteran has not alleged that he has had continuous lung symptoms since service.  Moreover, while the Veteran might sincerely believe that he has a spot on his lungs and that the spot is related to his active service, as a lay person, he is not competent to render a medical diagnosis or an opinion linking a current lung disorder to his active service.  As discussed above, there is no medical evidence suggesting that any current lung disorder is related to his active service.

In reaching this decision, the Board has also considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for a lung disability is denied.


REMAND

The Veteran seeks service connection for a back disability and a disability rating in excess of 10 percent for bilateral hearing loss.

The Veteran's last VA audiological examination took place in December 2009, over four years ago.  During his hearing, the Veteran alleged that his hearing loss has since worsened.  As such, it appears that the report of the December 2009 VA examination does not represent the current severity of the Veteran's disability.  In light of these circumstances, the case must be remanded for a new examination.  In addition, appropriate development to obtain any outstanding records pertinent to the claim should be completed.

The Veteran also should be afforded a VA examination in response to his claim for entitlement to service connection for a back disability.  He contends that he injured his back while packing potatoes in service and that his back has hurt ever since.  He has been diagnosed with degenerative disc disease and minimal retrolisthesis.  As such, a VA examination is warranted to determine the etiology of his back disability.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his hearing loss disability.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The Veteran also should be afforded a VA examination by an examiner with sufficient expertise to determine the etiology of his back disability.  The claims file and any pertinent evidence in Virtual VA that is not contained in  the claims file must be made available to and reviewed by the examiner.  The examiner should provide an opinion with respect to each back disorder present at any time during the period of the claim as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.  

The rationale for all opinions expressed must also be provided.  For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.  If the examiner is unable to provide any required opinion, he or she should explain why.

4.  The RO or the Appeals Management Center (AMC) should also undertake any other development it determines to be warranted. 

5.  The RO or the AMC should then re-adjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                          (CONTINUED ON NEXT PAGE)


As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
	Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


